United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1307
Issued: December 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 30, 2012 appellant filed a timely appeal from a March 30, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as untimely and insufficient to establish clear evidence of error and a May 14,
2012 nonmerit decision denying his request for a hearing as it was made after he requested
reconsideration. The Board docketed the appeal as No. 12-1307.
The Board has duly considered this matter and finds that the case is not in posture for
decision. This case has previously been before the Board. By decision dated December 9, 2009,
the Board affirmed a May 1, 2009 decision finding that appellant did not establish a recurrence
of a medical condition on July 24, 2004 causally related to his April 18, 2002 employment
injury.1 The Board also affirmed another May 1, 2009 decision denying his request for a

1

Docket No. 09-1413 (issued December 9, 2009). OWCP accepted that on April 18, 2002 appellant sustained a
temporary aggravation of preexisting lumbar degenerative disc disease at L4-5 and L5-S1 and lumbago due to an
April 18, 2002 work injury. It found that the conditions had resolved on May 6, 2002, the date his physician
released him to resume employment. On February 1, 2009 he filed a notice of recurrence of disability on July 20,
2004 due to his April 18, 2002 work injury.

schedule award after finding that he had not submitted medical evidence showing that he
sustained a permanent impairment of the lower extremities.
On March 11, 2012 appellant requested reconsideration of the May 1, 2009 decision. He
contended that his condition had materially worsened. Appellant related that he had submitted
new medical evidence under file number xxxxxx248 relevant to lumbar strain but that the case
was closed. He referred to accompanying new medical evidence showing L4-5 spondylolithesis
under file number xxxxxx248. In support of his request for reconsideration, appellant submitted
a December 20, 2011 impairment evaluation from a physical therapist and numerous medical
reports originally provided under other file numbers.
On March 18, 2012 appellant argued that all his claims regarding his back and right leg
should be combined. He asserted that he was requesting reconsideration of the May 1, 2009
decision based on newly submitted medical evidence. Appellant referenced medical evidence
submitted in connection with another file number.
By decision dated March 30, 2012, OWCP denied appellant’s request for reconsideration
as untimely filed and insufficient to establish clear evidence of error. It stated:
“Your March 18, 2012 request for reconsideration cites new evidence and medical
records. Since your request is untimely, we are not obligated to review new
evidence. You did not explain in your reconsideration request how the prior
decision or decisions were in error. Therefore, there is no basis for a review.”
This is not, however, the proper standard. In order to determine whether appellant has
established clear evidence of error, OWCP will review the evidence submitted and arguments
raised in support of the request and determine whether such evidence or argument is sufficient to
show error in its prior decision.2 It shall then issue a decision containing findings of fact and
conclusions of law.3 OWCP did not discuss any evidence or argument submitted in support of
the reconsideration request. Its failure to provide factual findings and explain the basis for its
conclusion that appellant did not demonstrate clear evidence of error precludes the Board’s
review of the decision. The case, therefore, is remanded to OWCP for an appropriate decision
containing a detailed explanation of its determination regarding its denial of his reconsideration
request.4

2

See George C. Vernon, 54 ECAB 313 (2003).

3

20 C.F.R. § 10.126.

4

In view of the Board’s finding regarding the denial of his request for reconsideration, the issue of whether
OWCP properly denied appellant’s request for a hearing as it was made after he requested reconsideration is moot.

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 14 and March 30, 2012 are set aside and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: December 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

